Case: 15-20763      Document: 00513812452         Page: 1    Date Filed: 12/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 15-20763                               FILED
                                  Summary Calendar                      December 27, 2016
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                               Clerk


                                                 Plaintiff-Appellee

v.

MARIA VASQUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-443-2


Before DAVIS, BENAVIDES, and OWEN, Circuit Judges.
PER CURIAM: *
       Maria Vasquez appeals the sentence imposed following her guilty plea
conviction of conspiracy to commit theft of public money. She argues that the
district court improperly applied a two-level increase to her base offense level
pursuant to U.S.S.G. § 2B1.1(b)(2)(A)(i) because her offense involved 10 or
more victims. Specifically, she argues that, although she submitted upcoded




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20763    Document: 00513812452     Page: 2   Date Filed: 12/27/2016


                                 No. 15-20763

bills to Medicare and Medicaid, her use of her patients’ means of identification
was both lawful and with authority, making her patients not victims.
      We review the district court’s interpretation and application of the
sentencing guidelines de novo and its factual findings for clear error. United
States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      Vasquez’s argument is unavailing. Any lawful authority she had to
submit bills for reimbursement to Medicaid and Medicare did not include the
authority to submit fraudulent claims. Because Vasquez’s offense involved the
unlawful use of the means of identification of 10 or more victims, the district
court properly applied a two-level enhancement pursuant to § 2B1.1(b)(2)(A)(i).
See § 2B1.1, comment. (n.4(E)). Accordingly, the judgment of the district court
is AFFIRMED.




                                       2